Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by KLEPPE et al. (US 2016/0314784).
Regarding claims 1, 8 and 15, KLEPPE discloses a system, comprising: a memory that stores computer executable components;
o	a processor that executes the computer executable components stored in the memory (see 0118-), wherein the computer executable components comprise:
a dialog strategy component that iteratively performs, while a user is engaged (through a supporting user UI, w/device in Fig. 6), in a dialog with an information system:
SEE Figs. 1-8, 0068-
obtains dialogue input data from the user
SEE abstract, speech, spoken by a person
generates an open-ended question and a closed-ended question based on the dialogue input data,

[0075] Preferably, open ended questions are asked by the interrogator 125 to the person so that the person needs to answer the questions by using natural speech including not only a single word like “yes” or “no”.

and

selects (Chooses, during a dialog), one, 
of the open-ended question or 
the closed-ended question that produces a highest (0051), amount of change of entropy (0098) associated with information gain for presentation by the information system in response to the dialogue input data

Note, the scope of entropy, includes, “lack of order or predictability; gradual decline into disorder.

SEE is adapted to, “triggered by open-ended questions”
[0086] In the above several embodiments of the system according to the present invention for determination of a patient's cognitive style based on natural language processing have been described. These embodiments are generally based on speech of the person, for instance in a conversation between the person (e.g. a patient) and the healthcare provider (or professional; HCP) or in an interrogation between the system and the person. This speech of the person is preferably triggered by open-ended questions provided by the system. Although helpful, this system is still fairly obtrusive, requiring dedicated (costly) time of the patient and the healthcare provider. In the following further embodiments are described, which are improved in this respect.

SEE selects, Next Questions based on answers (speech), to questions, considering, “Entropy”, directed to Value assessments
Or information Value, therefore the prior art, selects next questions based on (preferable), the information value that is expected to be present in the answer to the question.

[0098] In step S18, the information entropy of a set of possible next (open and/or closed) questions is determined by an optimizer 26, preferably based on the information value that is expected to be present in the answer to the question. The optimizer 26 selects the optimal next (obtrusive) question to ask to increase the profile certainty in order to further distinguish between the most dominant and second-most dominant profile. This is preferably done using a style-distinguishing lookup table. An example of such a table is shown below as Table 2, e.g. stored in a style-distinguishing database 188. Table 2 illustrates fragments of a style distinguishing lookup table (illustrating step S18 the method shown in FIG. 4), used to determine the information entropy (right column) of a set of possible next questions (middle column).

TABLE-US-00002 

TABLE 2 Styles Answer Key (answer = ID distinguished Question entropy) 

1 Fighter - Will others rather Actionable = F + 3, A − 3 Analyst describe you as Analytic = A + 4, F − 4 “Actionable” or “Analytic”? 2 Fighter - Will others describe The boss = F + 1, A − 1 Analyst you rather as “the The expert = A + 2, F − 2 boss” or as “the expert”? . . . 28  Fighter - Is life about Achieving = F + 8, O – 1 Optimist achieving things, Enjoying = O + 7, F − 6 or about enjoying things? . . . 136 Sensitive - When it comes to Guidance = S + 4, O − 3 Optimist healthcare Choice = O + 2, S − 2 information, do you typically prefer guidance or choice? . . .

[0099] When the uncertainty level is below a particular (predetermined) threshold, the optimizer 26 finalizes suggesting new questions and takes the resulting cognitive style as a final result.

	Regarding claims 2, 9 and 16 KLEPPE is deemed to further meet as claimed, wherein the closed-ended question is associated with a binary (also see features, encoded in binary, 0131), response and the open-ended question is associated with a non-binary response.
SEE 0075, note questions vs, responses associated with the questions, responses include a Single word (Yes/No or a binary response), or not only a single word

[0075] Preferably, open ended questions are asked by the
interrogator 125 to the person so that the person needs to
answer the questions by using natural speech including not only
a single word like "yes" or "no".

	Also see Fig. 6, response is, either A (a social) or B (an independent), in view of a Binary question (having two provided answers), response to question, 
Common sense says: I am, “social” or “independent”
[0109] In another embodiment, in case the certainty level changes, the user can be informed about this change, e.g., by a buzzing smartphone. Such an embodiment is illustrated in FIG. 6. The smartphone 4 represents another embodiment of the system according to the present invention. Available elements of the smartphone, such as the microphone, the loudspeaker, the processor and the storage, are used for implementing the above explained elements and functions of the proposed system. The display 42 of the smartphone 4 is used as user interface that displays the determined cognitive style 44 of the patient and the suggested next question 46.

SEE 0110-
[0110] In another embodiment, the formulation of the style distinguishing questions (see Table 2) can be made more specific/relevant, based on previously gathered data about the healthcare provider's conversation topic. For instance, in case the system has determined that patient's family caregiver is her husband, then the first question in Table 2 can be formulated as “Will your husband rather describe you as Actionable or Analytic?”


	Regarding claims 3, 10 and 17, KLEPPE is deemed to further meet as claimed wherein the computer executable components further comprise: a natural language processing component that extracts the dialogue input data from the information system via natural language processing

Regarding claims 4, 11 and 18, KLEPPE is deemed to further meet as claimed wherein the natural language processing component generates accuracy data that estimates accuracy of the natural language processing

SEE (NATURAL), 0005 CERTAIN, 0076 AND 0089 (MINIMIZE UNCERTAINTY), 0011, 0012, 0093-, 0097, 0098, 0100, 0108-0109, 0112, 0114-, ETC....., BASED ON, THE NLP OF SPEECH...

Regarding claims 5, 12 and 19, KLEPPE is deemed to further meet as claimed wherein the dialog strategy component determines at least one of a first amount of change in entropy associated with employing the open-ended question or a second amount of change in the entropy associated with employing the closed-ended question based on the accuracy data

SEE 0051 (the system is, continuously adaptive)
[0051] The system may further comprise an optimizer for determining the information entropy of one or more possible next questions which may be used for interrogating the person and for selecting the possible next question providing the highest information entropy. Thus, the next question(s) to be used is (are) actively selected in order to obtain as much information as possible that is useful in determining the person's cognitive style. This selection of the next question(s) generally depends on the previously asked questions and thus represents a continuously adaptive and learning system. 

[0098] In step S18, the information entropy of a set of possible next (open and/or closed) questions is determined by an optimizer 26, preferably based on the information value that is expected to be present in the answer to the question. The optimizer 26 selects the optimal next (obtrusive) question to ask to increase the profile certainty in order to further distinguish between the most dominant and second-most dominant profile. This is preferably done using a style-distinguishing lookup table. An example of such a table is shown below as Table 2, e.g. stored in a style-distinguishing database 188. Table 2 illustrates fragments of a style distinguishing lookup table (illustrating step S18 the method shown in FIG. 4), used to determine the information entropy (right column) of a set of possible next questions (middle column).

Regarding claims 6, 13 and 20, KLEPPE is deemed to further meet as claimed wherein the dialog strategy component determines at least one of a first amount of change in entropy associated with employing the open-ended question or a second amount of change in the entropy associated with employing the closed-ended question based on features associated with the dialogue
input data
Note above, processes the SPEECH, generates results
including, accuracy data, that estimates accuracy with respect
to the input (speech), that is applied to, the information gain
component modifies at least one of the first information gain or
the second information gain data based on the accuracy data.

SEE 0005 CERTAIN, 0076 AND 0089 (MINIMIZE UNCERTAINTY),
0093-, 0097, 0098, 0100, 0108-0109, 0112, 0114-, ETC....., BASED
ON, THE NPL OF SPEECH...

Regarding claim 7, KLEPPE is deemed to further meet as claimed further comprising an artificial intelligence component
that generates at least one of the open-ended question or the closed-ended question based on an artificial intelligence technique
SEE 0051, 0053 (ML, models), 0128, 0129 (MLP) with details of LEARING RATE (0131-0141)

[0141] Now that four different machine learning techniques have been defined, those can be applied to find the best models for every expert problem. Each of these models will receive a subset of the audio, text and multi-modal features as input. Next to providing a classification for each instance, it produces for each instance class-confidences. These class-confidences are measures of how certain the model is that this specific instance is of that class-type. Each model therefore produces two confidence values, one for the C profile (class profile) and one for the non-C profile. In this context C is used here to refer to one of the four cognitive styles: Fighter, Analyst, Optimist, or Sensitive. So basically the expert systems are trained to distinguish Analyst from non-Analyst profiles, Fighter from non-Fighter profiles etc. The confidences for each C-profile will be used, the one that an expert should specialize in, as input to the gating models. The gating methods receive a set of four different confidences, each one representing the certainty that an instance is of type C.

[0142] With this embodiment a differentiation task between four different profiles shall be achieved. In machine learning terms, the task is to learn how to classify specific with the correct profile label. As explained above several machine learning models are considered to find the model that classifies the patients in the most optimal way. Specifically, the model for which the unweighted average recall is optimal is adopted. The unweighted instead of the weighted average recall has been chosen because classification performance for each profile is equally important.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to, abstract subject matter, deemed
without significantly more.

Claim 1 (system) recite limitations directed to, managing a dialog strategy iterative process, while a user is engaged in 
a dialog with an information system, performing steps of 
obtaining dialogue input data from the user, 
and
generating an open-ended question and a closed-ended question based on the dialogue input data 
and
o	the selection of next questions, in view of a change of entropy associated with information gain for presentation by the information system in response to the dialogue input data.

In consideration of the claims in view of eligibility flow
based on the premise (BRI), the claims are directed to a system supportive of the operations as claimed, therefore the claims are deemed directed to a machine (device) and process to support dialog progress between closed and open ended question dialog generation, at least as a supportive system in-between the dialog between at least one person.
Step 1: Answer: Yes

To consider, a streamline analysis, based on the claim or
claims, as a whole being self-evident
Step 2: Answer: No

	In consideration of each claimed limitation, the facilitation of a dialog iterations between open and closed ended questioning with respect to at least one user in the dialog, each limitation recited is deemed to encompass substantially all embodiment (preempts an environment) with respect to the scope of the dialog generation, entropy and applied environment. 
	At best the system facilitates a selection between, open-ended vs. closed ended, question iterations (dialog), based on any sort of, entropy consideration (preempts all embodiment), not limited to any particular machine and/or rules or formula, as claimed, encompasses all embodiment and appears encompassed done by the human mind, to determine an Entropy or evaluation of a response to a question, applied to determine the next type of question (open vs. closed ended).

The scope of entropy encompassed all embodiments (or is a highly preemptive scope), it appears can be accomplished by the human mind, to select next questions based on some form of consideration of, the scope of entropy, includes, “lack of order or predictability, gradual decline into disorder.

It appears common sense in a broad sense to facilitate dialog strategies between broad concept of open vs close ended question based on the feedback of previous questions is deemed is deemed, accomplished by the human minds.
	
Therefore, even considered common sense to adjust a dialog process between different question types, open ended and closed ended types, based on some for of considering Entropy, or a consideration of declining or not, the progress of a dialog.

Next step 2A: to consider, being directed to, an abstract
Idea, based on Nature or natural data (data of, real world
features), input as the sample (applied to Machine learning a
Tree), but, is directed to an abstract idea, due to lacking of
reciting, any a practical application, in the claims.

Answer: Yes (Therefore, deemed abstract), in view of the scope of the claimed limitations as describe above.

	The claimed elements are also deemed to be conventional (see art rejections), as well as based on the scope of the claimed elements, directed to managing, a dialog strategy iterations, based on any consideration of an entropy based consideration, controlling the strategy between open and closed dialog question, based on responses.

The claims are seen as, pre-emptive, due to not being
limited to, a practical application, nor, directed to
improvements in machine processing, that can be understood.

Accordingly, the dependent claims, additional elements does
not integrate the abstract idea into a practical
application, because it does not impose any meaningful limits on
practicing the abstract idea.

Therefore, for at least this reason, the claims are not
deemed, integrated into a practical application, as described
above.
Step 2B,
The claims are not deemed include additional elements, even order combination, that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). The claims are not deemed patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Feng (US 8,543,565), teaches questions and answer system that applied Entropy function, associated with training question and answers and also clarifies what is open ended questions.
(34) Next is the lexical association feature (Feature-III). The inventor noted the QA lexical relationship by the following observations. First, over 60% of the questions in the training data are open-ended (such as how, why, yes/no types of questions). The information these questions ask for is more complicated than simple NE values. As a result, the QA semantic gap can hardly be bridged through associating question phrases and NE tags for open-ended questions. Second, questions and answers are often phrased using different vocabularies and different styles. Third, answers for open-ended questions are usually much longer than the question. Hence, there is a higher chance that words in the answer are not included in the question. Similar to the above method used to find the associated NE tags for question phrases, associated answer words {g] are found for each query word w by calculating mutual information: I(w,v)=H(p(v.epsilon.a))-p(w.epsilon.q)H(p(v.epsilon.a|w.epsilon.q))-p(wq- )H(p(v.epsilon.a).epsilon.wq)) Based on the value of I(w,v), an answer word expansion set is built for each w, represented by Exp(w). For instance, for the word "travel" an example embodiment achieved the expansion set: Exp(travel)={trip, airline, flight, ticket, traveler]. With these expansion sets, the QA match score (8) is extended to:


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
12/3/2022